 1   STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 7035
 2   sjaffe@lawhjc.com
     ASHLIE L. SURUR, ESQ.
 3   Nevada Bar No. 11290
     asurur@lawhjc.com
 4

 5            HALL JAFFE & CLAYTON, LLP
                     7425 Peak Drive
 6               Las Vegas, Nevada 89128
                      (702) 316-4111
 7                  Fax (702) 316-4114

 8   Attorney for Defendant
     Lowe’s Home Centers, LLC
 9

10                                  UNITED STAES DISTRICT COURT
                                        DISTRICT OF NEVADA
11

12   MAURICE MOREHEAD, AND SHERYL                       Case No.: 2:18-cv-01074-RFB-EJY
     MOREHEAD,
13                                                           STIPULATION AND ORDER TO
                               Plaintiff,                        EXTEND DISCOVERY
14                                                                  (5th Request)
                vs.
15
     LOWE’S HOME CENTERS, LLC, DOES I
16   THROUGH 20; AND ROE BUSINESS
     ENTITIES 1-20, INCLUSIVE,
17
                               Defendants.
18

19              Pursuant to Fed R. Civ. P. 6, Fed. R. Civ. P. 26, LR IA 6-1, LR IA 6-2, LR 7-1, and

20   LR 26-4, the parties stipulate and agree that there is good cause to extend the discovery

21   deadlines in the operative discovery plan [ECF No. 26], as set forth below.

22   1.        Pursuant to LR 26-4(a), the parties stipulate that the following discovery was

23             completed:

24            The parties served initial and supplemental disclosures pursuant to Rule 26(a)(1).

25            Lowe’s Home Centers, LLC (“Lowes”) responded to written discovery served by

26             Plaintiffs.

27            Plaintiff Maurice Morehead responded to written discovery served by Lowes.

28            Lowes served about 66 subpoenas to obtain records from Mr. Morehead’s prior and

                                                       1
 1            current medical providers and his prior employers.

 2           Maurice Morehead underwent a Rule 35 examination with a neuropsychologist and a

 3            neurosurgeon.

 4           The parties designated initial and rebuttal experts.

 5           Plaintiffs completed the depositions of Charlotte Leslie, Stacie Ford, Michael White,

 6            Alnisha Grimes/Bloyer

 7           Lowes completed the depositions of Maurice Morehead, Sheryl Morehead, Dr. Gregory

 8            Douds, Dr. Craig T. Tingey, Dr. Daniel Kokmeyer

 9   2.       Pursuant to LR 26-4(b), the parties stipulate that they need to complete the following

10            discovery:

11           Lowes needs to complete the depositions of Maurice Morehead’s retained and non-

12            retained treating experts, including

13                o Jeffrey Gross, M.D.

14                o Eric Biesbroeck, M.D.

15                o Stuart Kaplan, M.D.

16                o Enrico Fazzini, D.O.

17                o Avaraham Schweiger, Ph.D.

18                o Shawn Lustig

19           Additional discovery as needed if new information is revealed in these remaining

20            depositions

21           Any other discovery permitted by the Federal Rules of Civil Procedure, the stipulation

22            of the parties, or the order of the court

23   3.       Pursuant to LR 26-4(c), the parties stipulate an extension is needed for the following

24            reasons:

25            This is a personal injury action in which Plaintiff Maurice Morehead is claiming over

26   $400,000 in past medical specials and over $1.1 million in future medical expenses (present

27   value). Mr. Morehead claims injuries to his hand, knee, cervical spine, lumbar spine, head,

28   and brain. He has undergone surgeries on the hand, knee, and lumbar spine and claims

                                                          2
 1   permanent cognitive deficits.

 2         The parties need to complete the depositions of Maurice Morehead’s retained experts

 3   and non-retained treating physician experts, Jeffery Gross, M.D., Eric Biesbroeck, M.D.,

 4   Stuart Kaplan, M.D., Enrico Fazzini, D.O., Avaraham Schweiger, Ph.D., and Shawn Lustig.

 5   Dr. Gross was scheduled for deposition in January 2020, but the deposition had to be

 6   rescheduled to allow Lowes’ attorney to review Dr. Gross’s newly prepared but yet to be

 7   disclosed expert reports. Dr. Gross’s deposition was unable to be rescheduled due to the

 8   emergence of the Covid-19 pandemic. Dr. Fazzini’s deposition was not taken when he

 9   indicated that he would not appear for deposition and provided potential new deposition dates

10   in June 2020. His deposition has not yet been rescheduled due, in part, to the Covid-19.

11   Lowes’ attorney also needs to meet and confer with the Moreheads’ attorney about Dr.

12   Fazzini’s failure to appear for the previously scheduled deposition. The remaining depositions

13   were also cancelled due to the Covid-19 pandemic.

14         The virus outbreak and related stay home orders are impacting the parties’ ability to

15   complete these depositions. Dr. Gross is in Southern California, an area combatting a surge in

16   Covid-19 patients and under a stay home order until further notice. See Executive Order N-33-

17   20 (March 19, 2020), https://covid19.ca.gov/img/Executive-Order-N-33-20.pdf (accessed

18   April 13, 2020). Dr. Fazzini and Dr. Schweiger are in New York, New York, another area

19   battling a surge of Dovid-19 patients and under a stay home order known as the “New York

20   State on PAUSE executive order until at least April 29, 2020. See New York State on PAUSE

21   10 Point Plan, https://coronavirus.health.ny.gov/new-york-state-pause (accessed April 13,

22   2020). Dr. Kaplan and Mr. Lustig are in Las Vegas, Nevada, a location also under a stay home

23   order. See Declaration Of Emergency Directive 010 Stay At Home Order, March 31, 2020,

24   http://gov.nv.gov/News/Emergency_Orders/2020/2020-03-31_-_COVID-

25   19_Declaration_of_Emergency_Directive_010_-_Stay_at_Home_Order/ (accessed April 13,

26   2020). The parties are working to schedule these depositions for remote depositions to the

27   extent remote depositions are possible and practicable in this case. Some depositions, like the

28   deposition of Dr. Schweiger, will need to be taken in person due to the nature of his expert

                                                    3
 1   testimony and the expected number of exhibits. While the parties are making every reasonable

 2   effort to move discovery forward even considering the coronavirus emergency, they are not

 3   able to complete these depositions and remaining discovery before the April 30, 2020

 4   discovery deadline. The Covid-19 outbreak constitutes extraordinary and unforeseen

 5   circumstances that give rise to good cause to extend the current deadlines.

 6         Considering the rapidly escalating and changing events surrounding the Covid-19

 7   pandemic, it has taken the parties additional time to evaluate the best approach to completing

 8   remaining discovery and to coordinate with service providers regarding options for remote

 9   depositions. The parties have, therefore, also demonstrated excusable neglect for the timing of

10   this submission.

11         This extension is made in good faith and will not unreasonably delay the resolution of

12   this action.

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                    4
 1   4.    Pursuant to LR 26-4(d), the parties stipulate to the following proposed schedule for

 2         completing all remaining discovery:

 3          1.     Extend the discovery cut-off deadline from 4/30/2020 to 7/31/2020;

 4          2.     Extend the date to file the Interim Status Report from 3/31/20/ to 6/1/2020;

 5          3.     Extend the date to file dispositive motions from 5/29/2020 to 8/31/2020; and

 6          4.     Extend the date to file the Joint Pre-Trial Order from 6/29/2020 to 9/30/2020. If

 7   dispositive motions are filed, the joint pretrial order is due thirty (30) days from the entry of the

 8   court’s ruling on the motions.

 9          5.     Fed. R. Civ. P. 26(a)(3) Disclosures must be included in the Joint Pre-Trial Order.

10

11   Dated: April 14, 2020.                                Dated: April 14, 2020.

12   HALL JAFFE & CLAYTON, LLP                             STUCKI INJURY LAW

13   By: /s/Ashlie L. Surur                                By: /s/ Kyle A. Stucki
     Steven T. Jaffe, Esq.                                 Kyle A. Stucki, Esq.
14   Nevada Bar No. 7035                                   Nevada Bar No. 12646
     Ashlie L. Surur, Esq.                                 1980 Festival Plaza Dr., Ste. 300
15   Nevada Bar No.11290                                   Las Vegas, Nevada 89135
     425 Peak Drive                                        Attorneys for Maurice Morehead & Sheryl
16   Las Vegas, Nevada 89128                               Morehead
     Attorney for Lowe’s Home Centers, LLC
17

18                                                ORDER

19         IT IS SO ORDERED.

20

21
                                           UNITED STATE MAGISTRATE JUDGE
22

23                                                         April 14, 2020
                                           DATED:
24

25

26

27

28

                                                       5
